Citation Nr: 1538531	
Decision Date: 09/09/15    Archive Date: 09/18/15

DOCKET NO.  12-03 500	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to an increased rating for bilateral hearing loss disability, evaluated as noncompensable prior to January 11, 2011, and 50 percent disabling since that date.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

W.T. Snyder, Counsel

INTRODUCTION


The Veteran served on active duty from July 1974 to October 1981.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a March 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma, which continued a noncompensable (0 percent) disability rating for bilateral hearing loss disability.  A March 2012 rating decision awarded a 10-percent disability rating, effective March 13, 2012.

In November 2012, the Veteran appeared at a hearing before the undersigned. A transcript of the hearing testimony is in the claims file.

In a decision dated in May 2014, the Board denied an increased (compensable) rating for the period prior to March 13, 2012, and remanded the appeal pertaining to the period beginning on that date.  

The Veteran appealed the decision to the United States Court of Appeals For Veterans Claims (Court).  In November 2014, the Veteran, through his attorney, and the Secretary of VA, submitted a Joint Motion for Remand (JMR).  In an Order dated in December 2014, the Court granted the JMR, vacated the May 2014 Board decision, and remanded the case to the Board for further review consistent with the JMR.  The rating period beginning March 13, 2012, was not before the Court, because of the pending Board remand.

In October 2014, the Appeals Management Center granted a 50 percent rating for bilateral hearing loss, effective January 11, 2011.

In February 2015, the Board remanded the case to the agency of original jurisdiction (AOJ), for additional development.  The Board was unaware of the October 2014, rating decision.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The February 2015, Board remand directed that, after affording the Veteran an opportunity to submit additional evidence on the impact of his hearing loss on his daily activities and employment, another audio examination be conducted.  The Board also directed that the case be referred to the Under Secretary for Benefits or Director of VA's Compensation and Pension Service (Director) for consideration of entitlement to an extraschedular rating in accordance with 38 C.F.R. § 3.321(b)  (2015).  After this was accomplished, the AOJ was to issue a supplemental Statement of the Case (SSOC) if the outcome was less than fully favorable to the Veteran and return the case to the Board.

Although the Veteran underwent an examination in July 2014, the report of which was not of record at the time of the last Board remand, the report does not include all findings needed to comply with the JMR or the Board's February 2015 remand.  The paperless file does not contain a report of examination subsequent to the Board remand, an indication that the case was referred to the Director, an SSOC, or notice to the Veteran that his case has been returned to the Board.  The Board is required to remand the appeal for compliance with the remand instructions.  See Stegall v. West, 11 Vet. App. 268 (1998).

Accordingly, the case is REMANDED for the following action:

1.  If an audio examination and referral to the Director were accomplished as directed in the February 2015 Board remand, the AMC shall insure that that related documentation is associated with the claims file.

2.  If an adequate examination has not been provided since February 2015, afford the Veteran a new VA audiologic examination.  The examiner must include a full description of the functional effects of the hearing loss on daily activities and functioning (including occupational effects) since 2010.

3.  If not already done, refer the case to the Director for consideration of an extraschedular rating in accordance with 38 C.F.R. § 3.321(b).  Insure that the referral is documented and that the Director's decision is included in the claims file.

4.  If the benefit sought on appeal is not fully granted, issue a SSOC as directed.  Then return the case to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




